Title: To Thomas Jefferson from James Madison, 20 December 1787
From: Madison, James
To: Jefferson, Thomas



Dear Sir
New York Decr. 20 1787

The packet has been detained here since the date of the letter which you will receive along with this, by some preparations suggested by an apprehension of war. The delay is very unfavorable to the trees on board for you.
Mr. De la Forest the Consul here called on me a few days ago and told me he had information that the farmers general and Mr. Morris having found their contract mutually advantageous are evading the resolutions of the committee by tacit arrangements for it’s continuance. He observed that the object of the farmers was singly profit that of the government twofold revenue and commerce. It was consequently the wish of the latter to render the monopoly as little hurtful to the trade with America as possible. He suggested as an expedient that farmers should be required to divide the contract among six or seven houses French and American who should be required to ship annually to America a reasonable proportion of goods. This he supposed would produce some competition in the purchases here and would introduce a competition also with British goods here. The latter condition he said could not be well required of, or executed by a single contractor and the government could not abolish the farm. These ideas were meant for you.
Since the date of my other letter, The Convention of Delaware have unanimously adopted the new Constitution. That of Pennsylvania has adopted it by a Majority of 46 against 23. That of New Jersey is sitting and will adopt pretty unanimously. These are all the Conventions that have met. I hear from North Carolina that  the Assembly there is well disposed. Mr. Henry, Mr. Mason, R. H. Lee, and the Governour, continue by their influence to strengthen the opposition in Virginia. The Assembly there is engaged in several mad freaks. Among others a bill has been agreed to in the House of Delegates prohibiting the importation of Rum, brandy, and all other spirits not distilled from some American production. All brewed liquors under the same description, with Beef, Tallow-Candles, cheese &c. are included in the prohibition. In order to enforce this despotic measure the most despotic means are resorted to. If any person be found after the commencement of the Act, in the use or possession of any of the prohibited articles, tho’ acquired previous to the law, he is to lose them, and pay a heavy fine. This is the form in which the bill was agreed to by a large majority in the House of Delegates. It is a child of Mr. Henry, and said to be his favorite one. They first voted by a majority of 30. that all legal obstruction to the Treaty of peace, should cease in Virginia as soon as laws complying with it should have passed in all the other States. This was the result of four days debate with the most violent opposition from Mr. Henry. A few days afterwards He renewed his efforts, and got a vote, by a majority of 50, that Virginia would not comply until G.B. shall have complied.
The States seem to be either wholly omitting to provide for the federal Treasury, or to be withdrawing the scanty appropriations made to it. The latter course has been taken by Massachusetts, Virginia and Delaware. The Treasury Board seem to be in despair of maintaining the shadow of Government much longer. Without money, the offices must be shut up, and the handful of troops on the frontier disbanded, which will probably bring on an Indian war, and make an impression to our disadvantage on the British Garrisons within our limits.
A letter from Mr. Archd. Stuart dated Richd. Decr. 2d. has the following paragraph “Yesterday a Boat with sixteen men, was brought down the Canal from Westham to its termination which is within one mile and an half of Richmond.”
I subjoin an extract from a letter from Genl. Washington dated Decr. 7th. which contains the best information I can give you as to the progress of the works on the Potowmack.
“The survey of the Country between the Eastern and Western waters is not yet reported by the Commissioners, though promised to be made very shortly, the survey being compleated. No draught that can convey an adequate idea of the work on this river has been yet taken. Much of the labour, except at the great falls, has  been bestowed in the bed of the river, in a removal of rocks, and deepening the water. At the great falls the labour has indeed been great. The water there (a sufficiency I mean) is taken into a Canal about two hundred yards above the Cateract, and conveyed by a level cut (through a solid rock in some places, and much stone every where) more than a mile to the lock Seats, five in number by means of which when compleated, the craft will be let into the River below the falls (which together amounts to seventy six feet). At the Seneca falls, six miles above the great falls, a channel which has been formed by the river when inundated is under improvement for navigation. The same, in part, at Shannandoah. At the lower falls, where nothing has yet been done, a level cut and locks are proposed. These constitute the principal difficulties and will be the great expence of this undertaking. The parts of the river between requiring loose stones only to be removed in order to deepen the water where it is too shallow in dry seasons.”
The triennial purge administered to the Council in Virga. has removed from their seats Samson Matthews and Mr. Selden. Col. Wm. Heth and Majr. Jos: Egglestone supply their places. I remain Dr. Sir Yrs. Affectly.,

Js. Madison Jr.

